t c summary opinion united_states tax_court harry allen and evelyn scott hall petitioners v commissioner of internal revenue respondent docket no 13109-02s filed date harry allen hall pro_se t keith fogg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure for the year after concessions the sole issue for decision is whether petitioners had unreported gross_income of dollar_figure from a trade_or_business activity in some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was virginia beach virginia petitioners were married during the year at issue and filed a timely joint income_tax return harry hall was a truck driver he conducted this occupation as a schedule c profit or loss from business trade_or_business activity evelyn hall worked in maintenance and reported dollar_figure in wage and salary income mr hall operated a tractor-trailer he owned the tractor and leased the trailer from american road lines arl a private corporation with whom he had a contractual relationship during the year at issue arl had contracts with the federal petitioners conceded the sec_72 tax due on an early withdrawal from an individual_retirement_account ira respondent conceded the accuracy-related_penalty and dollar_figure in additional allowable schedule c expenses other adjustments are computational in nature government under an agreement with arl mr hall transported government freight across the united_states as an independent owner operator arl sent mr hall weekly settlement statements each statement consisted of a permanent check voucher and a settlement voucher which listed the income mr hall had earned on his trips for arl as well as any deductible charges he had incurred during that week the charges included rent due on the trailer and other expenses advanced by arl such as truck tags needed to cross into various states taxes and expenses with respect to use of the leased trailer mr hall was obligated to repay such expenses each item_of_income and expense was enumerated in the audit of their return by respondent petitioners provided roughly two-thirds of the weekly statements for the year at issue these statements were produced at trial other statements were either misplaced or lost on the lower portion of each weekly settlement statement were figures entitled ytd amount and ytd these figures suggested a running total as they tended to increase with each later statement however some statements contained the designation n a in the ytd amount or ytd column the last statement for the year dated date showed a ytd amount of dollar_figure and a ytd of dollar_figure during the course of the year mr hall noticed that his statements had inaccuracies specifically he did not understand the instances when n a appeared in the ytd amount or ytd column both he and mrs hall attempted to contact arl on several occasions for explanations however they were unsuccessful mr hall described these efforts to the court during the course of the year i had the pleasure to call arl constantly and question them about the figures on the bottom of the settlement the woman said okay we’ll try to get it straight we’ll straighten it out i couldn’t make heads or tails just looking at their paperwork that they were giving me a true figure because i had inquired to these people over and over that my statements didn’t look right the figures wouldn’t match i was asking them for help to figure out their own paperwork and the woman there told me that she would try to figure it out don’t worry about it it will be corrected just keep on trucking i was being honest with them and i was hoping that they were being honest with me when the figures did show up i thought it was corrected i took it at face value that the figures were correct petitioners eventually lost faith in arl mr hall left the company in date to pursue more local trucking work with a different company petitioners filed their federal_income_tax return timely on schedule c they reported dollar_figure in gross_receipts or sales from mr hall’s activity as a truck driver this amount represented the dollar_figure in the ytd column on the date settlement statement from arl plus payments received from two other companies gilco properties and rb b trucking on form 1099-misc miscellaneous income arl reported the amount it had paid to mr hall in to the internal_revenue_service the parties stipulated that the information_return issued by arl reflected that arl paid dollar_figure to mr hall during the year in question petitioners did not receive the form 1099-misc from arl the form 1099-misc was not produced at trial but respondent’s explanation of adjustments refers to it indicating that a form_1099 was received by respondent the issue for decision is whether on their income_tax return petitioners underreported gross trade_or_business income of dollar_figure the difference between the dollar_figure on the form_1099 filed by arl and the dollar_figure stated on the settlement statement issued to mr hall by arl generally the taxpayer has the burden of proving that the determinations made by commissioner in the notice_of_deficiency are erroneous rule a 290_us_111 however sec_6201 provides that if the taxpayer in a court in later correspondence with respondent arl indicated that the form_1099 had understated the amount_paid to mr hall by dollar_figure however respondent has not sought an increased deficiency proceeding asserts a reasonable dispute with respect to income reported on an information_return and fully cooperates with the commissioner the commissioner has the burden of producing reasonable and probative information in addition to the information_return hardy v commissioner tcmemo_1997_97 affd 181_f3d_1002 9th cir the court is satisfied that the requirements of sec_6201 have been met and the burden of going forward is on respondent with respect to this additional income the court concludes that respondent has met the burden of producing reasonable and probative information with respect to the deficiency in the audit of petitioners’ return respondent’s revenue_agent elizabeth isgett obtained from arl a summary of the checks issued to mr hall in check summary the check summary was a complete record of arl’s payments and deductions with respect to mr hall for the year at issue it contained a column labeled amount ms isgett determined that the income and expense items on the check summary when combined produced the net figure of dollar_figure reported to the internal_revenue_service by arl this information was ms isgett compared the check summary with the available weekly settlement statements and determined that the ytd total on the dec settlement statement dollar_figure did not represent the net effect of mr hall’s income and expenses as reflected in his check summaries in fact this ytd total did not correspond to any of the records she continued reasonable probative and supportive of the allegation of additional income respondent satisfies the requirements of sec_6201 although respondent bore the burden_of_proof with respect to the issue of unreported income nonetheless the ultimate burden of persuasion or risk of nonpersuasion remains on petitioners senter v commissioner tcmemo_1995_311 citing 556_f2d_1173 4th cir for the following reasons the court holds that petitioners have not met their ultimate burden of persuasion that they did not receive the dollar_figure in gross_income at issue gross_income includes all income from whatever source derived sec_61 despite the error in the running totals columns the available weekly statements do corroborate the income and expense entries contained on the check summary the court thus concludes that the check summary is reliable evidence of arl’s payments and deductions with respect to mr hall continued reviewed as the court was also not able to determine the origin of that figure the court disregards the significance of the ytd amount as reflected on the dec settlement statement because any appeal in this case if it were permissible would lie to the court_of_appeals for the fourth circuit the court follows the precedent established in that circuit 54_tc_742 affd 445_f2d_985 10th cir moreover the check summary covers the entire taxable_year and supports respondent’s contention that petitioners had income that was not reported on their return petitioners have not contested the accuracy of the check summary sec_6001 provides generally that every person liable for any_tax shall keep such records render such statements make such returns and otherwise comply with applicable rules and regulations for the reporting of income and expenses to be sure some of the monthly statements petitioners received from arl contained inaccuracies however petitioners knew that petitioners failed to maintain their own books_and_records to persuade the court that the information_return filed at yearend with respondent by arl was inaccurate on this record the court finds that petitioners did receive dollar_figure in unreported income during the year respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
